Title: From George Washington to Robert Morris, 30 December 1778
From: Washington, George
To: Morris, Robert


  
    Dear Sir,
    [Philadelphia, 30 Dec. 1778]
  
Mrs Washington and I, will wait on you and Mrs Morris at dinner, on Monday next, with great pleasure.
  
  
  
  If in pursuing the bent of my own inclination, I was happy enough to pay such attention as was pleasing to you at Valley forge, it was more than the time or the place gave me any reason to hope; and the favourable light in which they are mentioned by you cannot but be pleasing to—Dr Sir Yr Most Obedt Servt

  Go: Washington

